Exhibit 10.8
 
Form of Restricted Stock Unit Award




1.            Grant of RSUs.  In consideration of services rendered to the
Company by the Participant, the Company has granted to the Participant, subject
to the terms and conditions set forth herein and in the Company's Second Amended
and Restated 2006 Stock Incentive Plan (the "Plan"), an award of Restricted
Stock Units (the "RSUs"), representing the number of RSUs set forth on the
"Grant Summary" page of the "Equity Plans" tab of Merrill Lynch Benefits OnLine.
 .  The RSUs entitle the Participant to receive, upon and subject to the vesting
of the RSUs (as described in Section 2 below), one share of common stock, $0.001
par value per share, of the Company (the "Common Stock") for each RSU that
vests.  The shares of Common Stock that are issuable upon vesting of the RSUs
are referred to herein as the "Shares".
 
2.            Vesting of RSUs and Issuance of Shares.
 
(a)            General.  Subject to the other provisions of this Section 2, the
RSUs shall vest one-third per year over three years on the day immediately prior
to the annual grant date, as more specifically set in accordance with the future
vesting schedule indicated on the detailed view of the option as viewed in
Benefits On-Line.  Subject to Section 4, as soon as administratively practicable
after each vesting date shown in the future vesting schedule, the Company will
issue to the Participant, in certificated or uncertificated form, such number of
Shares as is equal to the number of RSUs that vested on such Vesting Date.  In
no event shall the Shares be issued to the Participant later than 90 days after
the Vesting Date.
 
(b)            Employment Termination.  Except as set forth in Section 2(c)
below, upon the termination of the Participant's employment with the Company for
any reason, all unvested RSUs shall be automatically forfeited as of such
employment termination.  For purposes of this RSU award, employment with the
Company shall include employment with a parent or subsidiary of the Company, or
any successor to the Company.
 
(c)            Change in Control Event.  Upon a Change in Control Event (as
defined in the Plan), the RSUs shall be treated in the manner provided in
Section 10(b)(iii)(B) of the Plan.
 
3.            Dividends.  At the time of the issuance of Shares to the
Participant pursuant to Section 2, the Company shall also pay to the Participant
an amount of cash equal to the aggregate amount of all dividends paid by the
Company, between the Grant Date and the issuance of such Shares, with respect to
the number of Shares so issued to the Participant.
 
4.            Withholding Taxes.   The Participant must satisfy all applicable
federal, state, and local and other income and employment tax withholding
obligations associated with the grant, vesting and settlement of the RSUs before
the Company will issue any Shares hereunder following a Vesting Date.  The
withholding obligation may be satisfied by any method permitted under the Plan.
 
5.            Restrictions on Transfer.  Neither the RSUs, nor any interest
therein (including the right to receive dividend payments in accordance with
Section 3), may be transferred by the Participant except to the extent
specifically permitted in Section 11(a) of the Plan.
 
6.            Provisions of the Plan.  This RSU award is subject to the
provisions of the Plan. The Participant acknowledges receipt of the Plan, along
with the Prospectus relating to the Plan.
 
7.            Section 409A.  This RSU award is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended, and the guidance issued
thereunder ("Section 409A") and shall be interpreted and construed consistently
therewith.  In no event shall either the Participant or the Company have the
right to accelerate or defer delivery of the Shares to a date or event other
than as set forth herein except to the extent specifically permitted or required
by Section 409A.  In the event that the Participant is a "specified employee"
within the meaning of Section 409A and the Shares are to be delivered in
connection with the termination of the Participant's employment, the delivery of
the Shares and any dividends payable under Section 3 in connection with such
delivery shall be delayed until the date that is six months and one day
following the date of the Participant's termination of employment.  Solely for
purposes of determining when the Shares (and any dividends payable under Section
3) may be delivered in connection with the Participant's termination of
employment, such termination of employment must constitute a "separation from
service" within the meaning of Section 409A.
 
8.            Miscellaneous.
 
(a)            No Rights to Employment.  The Participant acknowledges and agrees
that the grant of the RSUs and their vesting pursuant to Section 2 do not
constitute an express or implied promise of continued employment for the vesting
period, or for any period.
 
(b)            Entire Agreement.  These terms and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this RSU award; provided that
any separate employment or severance plan or agreement between the Company and
the Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by these terms.
 
(c)            Governing Law.  This RSU award shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflict of law principles.
 
(d)            Interpretation.  The interpretation and construction of any terms
or conditions of the Plan or this RSU award by the Compensation Committee shall
be final and conclusive.